NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
DANILLE BYFIELD.,                   :
                                    :
            Plaintiff,              :
                                    :      Civil No. 21-8854 (RBK/MJS)
            v.                      :
                                    :      ORDER
ROBERT SHEERAN, ET AL.,             :
                                    :
            Defendants.             :
__________________________________ :

KUGLER, United States District Judge:

       Presently before the Court is Plaintiff’s Motion to Remand (Doc. No. 2) and Motion for

Default Judgment (Doc. No. 4); and

       THE COURT NOTING Rule 55 of the Federal Rules of Civil Procedure governs a

motion for default judgment. Int’l Union of Painters & Allied Trades Dist. Council 711 Health &

Welfare, Vacation & Finishing Trades Inst. Funds v. Vill. Glass, Inc., No. CIV.A. 11-1023 ES

CL, 2012 WL 209076, at *1 (D.N.J. Jan. 24, 2012). First, a party must request an entry of default

be entered by the Clerk of the Court. Second, following the Clerk’s entry of default, the party

must submit a motion for default judgment to the Court; and

       THE COURT FURTHER NOTING Where plaintiffs have failed to follow this

procedure, courts have denied their motions for default judgment because an entry of default by

the Clerk under Rule 55(a) constitutes a general prerequisite for a subsequent default judgment

under Rule 55(b). See, e.g., Husain v. Casino Control Comm’n, 265 F. App’x 130, 133 (3d




                                                1
Cir.2008) (“Prior to obtaining a default judgment under either Rule 55(b)(1) or Rule 55(b)(2),

there must be an entry of default as provided by Rule 55(a).”); and

       THE COURT OBSERVING that Plaintiff cites to Comdyne for the proposition that an

entry of default is not required for the Court to grant a motion for default judgment. Plaintiff

misstates the facts of this case and it does not even come close to supporting the proposition it is

held out to represent. In Comdyne, the issue on appeal was whether the district court abused its

discretion in striking the answer and counterclaim and entering a default judgment against the

defendants. Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1145, 1147 (3d Cir. 1990). The Third

Circuit said nothing about whether an entry of default was required for a default judgment, and it

did not have to because the clerk had entered default against the defendants for failure to answer

to the amended complaint. Id. at 1145; and

       THE COURT FINDING that Plaintiff’s motion for default judgment is DENIED

because she failed to request an entry of default prior to filing for default judgment. Husain v.

Casino Control Comm’n, 265 F. App’x 130, 133 (3d Cir.2008); and

       THE COURT FURTHER NOTING both parties have stipulated to remand of this

matter back to the Superior Court of New Jersey, Burlington County; therefore

       IT IS HERBEY ORDERED that the case be remanded back to the Superior Court of

New Jersey, Burlington County; and

       IT IS FURTHER ORDERED that the Clerk of the Court enter this case as CLOSED.



Dated: 5/20/2021                                              /s/ Robert B. Kugler
                                                              ROBERT B. KUGLER
                                                              United States District Judge




                                                 2
